Motion to Reinstate Appeal Granted, Memorandum Opinion filed September
27, 2016, Withdrawn, Appeal Reinstated, Order filed November 10, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00523-CV
                                    ____________

                       LYNDON MAYBERRY, Appellant

                                         V.

     KINDER MORGAN CRUDE & CONDENSTATE, LLC, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 71532

                                      ORDER

      On September 27, 2016, this court issued an opinion dismissing this appeal.
On October 27, 2016, appellant filed a motion to reinstate the appeal. The motion is
GRANTED.

      This court’s opinion filed September 27, 2016, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED. The
clerk’s record is due 30 days from the date of this order.
                                    PER CURIAM